DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 32 is objected to because of the following informalities:  in claim 32 line 2 there is a “,” instead of a “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16, 17, 21-24, 26-29, 33, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orr (US 20130237909).
Regarding claim 16, Orr discloses a balloon catheter (Fig. 8) comprising a catheter shaft (Fig. 8, catheter 230), an expandable balloon (Fig. 8, balloon member 250) and a working tube (Fig. 8, series of pockets 264c), wherein the working tube (Fig. 8, series of pockets 264c) is inflatable (claim 44), comprises a proximally open end (See Examiner’s Annotated Figure 1) and distally closed end (See Examiner’s Annotated Figure 1) and is disposed on a periphery of the balloon (“The balloon channels 262a may be formed by attaching a thin layer of balloon material, or another suitable material, over the main balloon member 250.” of paragraph 0063).

    PNG
    media_image1.png
    331
    714
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1 based on Figure 8 of Orr
Regarding claim 17, Orr discloses the balloon catheter according to claim 1, Orr further comprising a plurality of inflatable working tubes (Fig. 8, series of pockets 264a-264c) disposed on the periphery of the balloon (as shown in figure 8).
Regarding claim 21, Orr discloses the balloon catheter according to claim 16, Orr further discloses wherein the working tube (Fig. 8, series of pockets 264c) is glued (“Lateral edges of the balloon channels 262a then may be adhered to the outer surface of the balloon member 250, while a central channel of the balloon channel 262a is not adhered to the balloon member 250 to provide a pathway for fluid flow on the outside of the balloon member 250.” Of paragraph 0063) at least over the majority of its length to the balloon (Fig. 8, balloon 250).
Regarding claim 22, Orr discloses the balloon catheter according to claim 16, Orr further discloses wherein the working tube (Fig. 8, series of pockets 264c) is glued (“Lateral edges of the balloon channels 262a then may be adhered to the outer surface of the balloon member 250, while a central channel of the balloon channel 262a is not adhered to the balloon member 250 to provide a pathway for fluid flow on the outside of the balloon member 250.” Of paragraph 0063) to the catheter shaft (Fig. 8, catheter 230) substantially only at a proximal balloon neck (See Examiner’s Annotated Figure 2) and at a distal balloon neck (See Examiner’s Annotated Figure 2).

    PNG
    media_image2.png
    241
    874
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2 based on Figure 8 of Orr
Regarding claim 23, Orr discloses the balloon catheter according to claim 16, Orr further discloses wherein the working tube (Fig. 8, series of pockets 264c) is glued at a plurality of positions (“Lateral edges of the balloon channels 262a then may be adhered to the outer surface of the balloon member 250, while a central channel of the balloon channel 262a is not adhered to the balloon member 250 to provide a pathway for fluid flow on the outside of the balloon member 250.” Of paragraph 0063) between a proximal (See Examiner’s Annotated Figure 2) and a distal balloon neck (See Examiner’s Annotated Figure 2).
Regarding claim 24, Orr discloses the balloon catheter according to claim 16, Orr further discloses wherein the catheter shaft (Fig. 8, catheter 230) comprises an inner shaft (Fig. 9, inflation lumen 232) and an outer shaft (Fig. 9, delivery channels 242a-242c), and the open proximal end (See Examiner’s Annotated Figure 1) of the working tube (Fig. 8, series of pockets 264a-264c) is fluidically connected to a lumen (paragraph 0064, also the Examiner notes that the balloon channels 262a-262c are connected to the series of pockets 264a-264c as shown in figure 8.) of the outer catheter (Fig. 9, delivery channels 242a-242c).
Regarding claim 26, Orr discloses the balloon catheter according to claim 16, Orr further comprising a dedicated proximal fluid connection (Fig. 8, coupling member 277) to the open proximal end (See Examiner’s Annotated Figure 1) of the working tube (Fig. 8, series of pockets 264a-264c).
Regarding claim 27, Orr discloses the balloon catheter according to claim 26, Orr further comprising a plurality of inflatable working tubes (Fig. 8, series of pockets 264a-264c) connected to the dedicated fluid connection (Fig. 8, coupling member 277) via an additional lumen (“A coupling member 277 may be disposed between the main body of the catheter 230 and the balloon member 250 to facilitate direction of flow from the delivery channels 242a-242c into their respective balloon channels 262a-262c.” of paragraph 0064) in the catheter shaft (Fig. 8, catheter 230)
Regarding claim 28, Orr discloses the balloon catheter according to claim 26, Orr further discloses wherein dedicated proximal fluid connection (Fig. 8, coupling member 277) comprises a fluid tube (Fig. 9, delivery channel 242c) disposed on the catheter shaft (Fig. 8, catheter 230).  The Examiner notes that Orr states that alternatively, separate inflation and delivery channels may be provided using one or more additional pieces of tubing disposed on an external surface of the catheter 230 (paragraph 0062), thus the Examiner is in the position that the fluid tube is disposed on the catheter shaft.
Regarding claim 29, Orr disclose the balloon catheter according to claim 16, Orr further comprising a protective sleeve (“sheath” of paragraph 0067) displaceable along the catheter shaft (Fig. 8, catheter 230).  The Examiner notes that Orr states that optionally, the balloon member 250 then may be deflated, a sheath may be advanced to cover the needles 280a-280c, and the catheter 230 may be rotated circumferentially, e.g., 90 or 180 degrees, to align the different needles with different circumferential sections of the tissue. The sheath then may be retracted, the balloon member 250 re-inflated, and the therapeutic agents then are delivered to a new region within the tissue (paragraph 0067), thus the Examiner is in the position that the sheath is displaceable (retracted) along the catheter shaft.
Regarding claim 33, Orr discloses the balloon catheter according to claim 16, Orr further discloses comprising a cutting edge (Fig. 8, needle 280a-280c) on the working tube (Fig. 8, series of pockets 264a-264c).  The Examiner notes that cut is defined as shown in Examiner’s figure 3 and that the needles of Orr are piercing or wounding the tissue site as shown in figures 4 and 5, thus the working tub (264a-264c) comprise a cutting edge.

    PNG
    media_image3.png
    284
    879
    media_image3.png
    Greyscale

Examiner’s Figure 3
Regarding claim 34, Orr discloses a balloon catheter comprising a catheter shaft (Fig. 8, catheter 230), an expandable balloon (Fig. 8, balloon member 250) and a working tube (Fig. 8, series of pockets 264a-264c) disposed on an outer surface of the balloon (Fig. 8, balloon member 250, also figure 8 shows the working tube (264a-264c) on an outer surface of the balloon (250).), the working tube (Fig. 8, series of pockets 264a-264c) having a first size when the balloon (Fig. 8, balloon member 250) is deflated (paragraph 0067, also the Examiner notes that the working tubes are attached to the balloon and thus the working tubes are at a first size when the balloon is deflated.), wherein the working tube (Fig. 8, series of pockets 264a-264c) has a fluid connection (Fig. 8, balloon channels 262a-262c) to be inflated (paragraph 0065) to a second larger size (claim 44) when the balloon (Fig. 8, balloon member 250) is inflated (paragraph 0065).
Claim(s) 25 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Orr (US PG Pub 20130237909).
Regarding claim 25, Orr discloses the balloon catheter according to claim 16, Orr further discloses wherein the catheter shaft (Fig. 8, catheter 230) comprises a first lumen (Fig. 9, inflation lumen 232) for a guide wire (The Examiner notes that Orr states that “various features of the described embodiments can be incorporated into the other described embodiments…” (paragraph 0073), such that the wire guide as described in paragraph 0040 is used also for the catheter in figure 8.  Thus the first lumen is for a guide wire.) and a second lumen (Fig. 8, coupling member 277) for introducing a fluid (paragraph 004) for expanding the balloon (Fig. 8, balloon 250), and the open proximal end (See Examiner’s Annotated Figure 1) of the working tube (Fig. 8, series of pockets 264a-264c) is fluidically connected (paragraph 0064) to the second lumen (Fig. 8, coupling member 277).
Alternatively, Orr discloses the balloon catheter according to claim 16, Orr further discloses wherein the catheter shaft (Fig. 8, catheter 230) comprises a first lumen (Fig. 9, inflation lumen 232), and a second lumen (Fig. 8, coupling member 277) for introducing a fluid (paragraph 004) for expanding the balloon (Fig. 8, balloon 250), and the open proximal end (See Examiner’s Annotated Figure 1) of the working tube (Fig. 8, series of pockets 264a-264c) is fluidically connected (paragraph 0064) to the second lumen (Fig. 8, coupling member 277).  But Orr does not explicitly state wherein the catheter shaft comprises a first lumen for a guide wire for use in figure 8.
However, Orr does state that “various features of the described embodiments can be incorporated into the other described embodiments…” (paragraph 0073), such that the wire guide as described in paragraph 0040 is used also for the catheter in figure 8.  Thus the first lumen is for a guide wire.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of figure 8 of Orr with the use of the wire guide from paragraph 0004 in order to provide assistance for allowing the guided and precise delivery of agents to selected target sites (para. 0004 of Orr).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US 20130237909).
Regarding claim 18, Orr discloses the balloon catheter according to claim 17, Orr further comprising three (Fig. 8, series of pockets 264a-264c, in which figure 8 shows three working tubes.), however Orr does not explicitly show up to five working tubes are used.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of working tubes of Orr from 3 to between 3-5 working tubes as applicant appears to have placed no criticality on the claimed range (see page 4, lines 24-26, indicating the range “is provided” within the claimed range.) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 31
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Orr to have the diameter of the working tube in the range between 2% and 8% of the diameter of the balloon since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Orr would not operate differently with the claimed diameter range and since the working tube is intended to reside on the balloon the device would function appropriately having the claimed diameter range. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “lies in the range” be within the claimed range (current specification page 6 lines 27-29).
Regarding claim 32, Orr teaches the balloon catheter according to claim 31, but does not explicitly states wherein the diameter of the working tube is between 2% and 4% of the diameter of the balloon.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Orr to have the diameter of the working tube in the range between 2% and 4% of the diameter of the balloon since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably .
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US PG Pub 20130237909) in view of Cheves (US PG Pub 20050240148 A1).
Regarding claim 19, Orr discloses the balloon catheter according to claim 16, but Orr does not explicitly state wherein the working tube is arranged helically on the balloon.
However, Cheves teaches this limitation of a working tube (Fig. 6, traction region 423 of Cheves) being arranged helically (paragraph 0035 of Cheves) on the balloon (Fig. 1, balloon 16 of Cheves).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Orr with the teachings of Cheves with a helically arranged working tube on a balloon In order to provide improved traction in a manner similar to what is described above. For example, traction region 423 may increase the surface area of contact between cutting member 420 and lesion 14 (paragraph 0035 of Cheves).
Regarding claim 20, Orr in view of Cheves teaches the balloon catheter according to claim 19, Orr in view of Cheves further teaches that the the twist or winding may define a series 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Orr in view of Cheves to have a working tube at least one half turn about the longitudinal axis of the balloon between a proximal balloon neck and a distal balloon neck since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Orr in view of Cheves would not operate differently with the claimed angular range and since the working tube is intended to reside on the balloon and to interact with a lesion the device would function appropriately having the claimed angular range. Further, applicant places no criticality on the angular range claimed, indicating simply that the angular range “is possible” be within the claimed angular range (the current specification page 4 line 28-page 5 line 6).
Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over Orr (US PG Pub 20130237909) in view of Kelley (US Patent 7887557 B2).
Regarding claim 30, Orr discloses the balloon catheter according to claim 16, but Orr does not explicitly disclose wherein the working tube comprises a polyester material.
However, Kelley teaches this limitation of wherein the working tube (See Examiner’s Annotated Figure 4) comprises of a material polyester (Col. 3, ln. 20 of Kelley).

    PNG
    media_image4.png
    223
    388
    media_image4.png
    Greyscale

Examiner’s Annotated figure 4 based on Figure 5 of Kelley
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Orr by substituting the material of Orr with the polyester material of Kelley in order to provide a high modulus or generally stiffer materials so as to reduce balloon elongation (Col. 3, lns 34-36 of Kelley) to help reduce material fatigue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE J EFTA whose telephone number is (571)272-2073.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUKE J. EFTA/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783